Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
 
Allowable Subject Matter
Claims 1-11 and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner found that the claim limitation of “responsive action…when the received signal does not satisfy the quality metric” could be broadly interpreted to be addressed with a responsive action when the content or data within the received signal did not satisfy a quality metric regard the content or data found within the received signal, which was disclosed in the Final Rejection of record, dated 10/29/2018 and further explained in the Examiner’s Answer to Appeal Brief, dated 07/23/2019. The Examiner had taken this interpretation based upon the claim language “program code for assessing a received signal from the data recording component against a predetermined minimum quality metric by comparing an information content of the received signal against the predetermined minimum quality metric”. However, the PTAB has judged that the “received signal does not satisfy the quality metric” must specifically address the “quality of the signal”, for which they found the prior art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
11/17/2021